                      Case 4:20-cv-02679-HSG Document 107 Filed 09/03/21 Page 1 of 2
                                                                                                                                           Reset Form

 1                                                           UNITED STATES DISTRICT COURT
 2                                                     NORTHERN DISTRICT OF CALIFORNIA
 3   MARSH & MCLENNAN AGENCY, LLC, a                                                 )
     Delaware limited liability company                                              )   Case No: ___________  ---HSG
                                                                                                  4:20-cv-02679-HS
 4                                                                                   )
                                                              Plaintiff(s),          )   APPLICATION FOR
 5                                                                                   )   ADMISSION OF ATTORNEY
                   v.
     TEROS ADVISORS, LLC, a California limited liability company; RESOURCES
                                                                                     )   PRO HAC VICE; ORDER
 6                                                                                   )   (CIVIL LOCAL RULE 11-3)
     INVESTMENT ADVISORS, LLC, a Missouri limited liability company; DIGITAL
     INSURANCE LLC, a Delaware limited liability company; DIGITAL INSURANCE AGENCY
     LLC, a Delaware limited liability company; DIGITAL INSURANCE HOLIDNGS, LLC, a   )
 7   Delaware limited liability company; and ONE DIGITAL
                                                              Defendant(s).          )
                                                                                     )
 8
          I, HILLARY K. LUKACS                     , an active member in good standing of the bar of
 9    GEORGIA                       , hereby respectfully apply for admission to practice pro hac vice in the
      Northern District of California representing: Insurance Holdings, LLC and One Digital                                                           in the
                                                     Resources Investment Advisors, LLC; Digital Insurance LLC, Digital Insurance Agency LLC, Digital
10
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                              Chad Weaver                                                                    an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
         MY ADDRESS OF RECORD:                                                             LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13      Morris, Manning & Martin, LLP                                                     Chad Weaver
                                                                                          Freeman Mathis & Gary, LLP
        3343 Peachtree Road, NE
                                                                                          3030 Old Ranch Parkway
        Suite 1600                                                                        Suite 280
14      Atlanta, GA 30326                                                                 Seal Beach, CA 90740-2713

         MY TELEPHONE # OF RECORD:                                                         LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15     (404) 504-5492                                                                     (562) 583-2126
         MY EMAIL ADDRESS OF RECORD:                                                       LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16     hlukacs@mmmlaw.com                                                                 cweaver@fmglaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 141034       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true and correct.
21
       Dated: 08/26/21                                                                                      HILLARY K. LUKACS
22                                                                                                                     APPLICANT

23
                                                        ORDER GRANTING APPLICATION
24                                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of HILLARY K. LUKACS                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 9/3/2021
                                                                                                  UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
          Case 4:20-cv-02679-HSG Document 107 Filed 09/03/21 Page 2 of 2




0123ÿ5677819ÿ629ÿ82
01162ÿ08 6ÿÿ0816ÿ 
ÿ81 ÿ8ÿÿ6ÿ
!788"ÿ#!ÿÿ$


%&'ÿ'!'&(                    !62ÿ0 3415#ÿ86
)!'ÿ*+ÿ!)0,,*(                 1$1$6
-!ÿ&0-(                        
'*)!./ÿ)!'(                       011$$
789ÿ;<9<9=>?@?A9@ÿBC<ÿ;<DEA?E?FGÿHDIÿ?FÿA89ÿJADA9ÿCBÿK9C<G?DÿD<9ÿD@ÿBCHHCI@L
    Mÿ% 16O6ÿ49ÿÿ*OO6ÿOÿ-81ÿ!362262"ÿ61ÿ49ÿP83"ÿ1ÿÿ06ÿQ 6R169S3
    MÿT1ÿ6ÿÿÿR161ÿ%1ÿ6ÿ# 168"ÿ62ÿ1ÿ1U61ÿÿR186ÿ78Tÿ6ÿ# 1683
     Mÿ 177ÿT6ÿÿ8ÿ-81ÿOÿ# 168"ÿ813ÿOÿÿR13 ÿ%1ÿOÿ# 1683

78?@ÿV9VW9<ÿ?@ÿE><<9FAHXÿ?FÿYÿ286ZÿD@ÿA9<V9[ÿDF[ÿ[9B?F9[ÿWXÿ8ÿ-81ÿ7ÿ5$\ÿÿ789ÿV9VW9<ÿ?@ÿ
E><<9FAÿ?FÿH?E9F@9ÿB99@ÿDF[ÿ?@ÿFCAÿ@>@;9F[9[ÿC<ÿ[?@WD<<9[ÿD@ÿCBÿA89ÿ[DA9ÿCBÿA8?@ÿH9AA9<\

                                         '!'ÿ-!ÿ*+ÿ#*#,!
                                      *OO6687ÿ R12 862ÿOÿÿ8ÿ-81ÿOÿ# 168
